

EXHIBIT 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (this "Amendment") is made
effective as of July 30, 2015 by and between Forbes Energy Services LLC, a
Delaware limited liability company (the "Company"), and John E. Crisp an
individual (the “Employee”).
WHEREAS, the parties hereto entered into that certain Employment Agreement
effective as of May 1, 2008 (the “Agreement”)
WHEREAS, the parties desire to amend the Agreement in order to clarify the
confidentially and non-disclosure obligations of the Employee;
NOW THEREFORE, in consideration of the premises set forth above, the parties
hereby agree as follows:
1.
The following language will be added as the last paragraph of Section 11 of the
Agreement:

a.
“Notwithstanding anything herein to the contrary, or in any agreement or
communication between Employer and Employee, (a) the confidentiality and
non-disclosure obligations herein shall not prohibit or restrict Employee from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the SEC, any other governmental agency, any
self-regulatory organization or any other state or federal regulatory authority,
regarding any possible securities law violations, and (b) Employer shall not
enforce or threaten to enforce, any confidentiality agreement or other similar
agreement, nor take or threaten to take any other action against Employee for
engaging in the types of communications described in (a) above.”

2.
Except to the extent set forth herein, the Agreement shall remain in full force
and effect.

3.
This Amendment may be executed in one or more counterparts, and signature pages
may be delivered by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument, and shall
become effective upon its execution by the parties hereto.

[Signature Page Follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
COMPANY:

FORBES ENERGY SERVICES LLC


By:    /s/ L. Melvin Cooper    
    L. Melvin Cooper, Chief Financial Officer


EMPLOYEE:

JOHN E. CRISP


By:    /s/ John E. Crisp    
    John E. Crisp




